Exhibit 10.25

 

THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of March
30, 2007, among GRAHAM PACKAGING HOLDINGS COMPANY, a Pennsylvania limited
partnership (“Holdings”), GRAHAM PACKAGING COMPANY, L.P., a Delaware limited
partnership (the “Borrower”), GPC CAPITAL CORP. I, a Delaware corporation (the
“Co-Borrower”), the Lenders party thereto from time to time, CITIGROUP GLOBAL
MARKETS INC., as syndication agent (in such capacity, the “Syndication Agent”),
GOLDMAN SACHS CREDIT PARTNERS, L.P., GENERAL ELECTRIC CAPITAL CORPORATION and
LEHMAN COMMERCIAL PAPER INC., as co-documentation agents (in such capacity, each
a “Co-Documentation Agent”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
LASALLE BANK NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS TRUST COMPANY,
as senior managing agents (in such capacity, each a “Senior Managing Agent”),
DEUTSCHE BANK SECURITIES INC., as joint lead arranger and joint book runner
(“DBSI”), CITIGROUP GLOBAL MARKETS INC., as joint lead arranger and joint book
runner (“Citigroup”), and GOLDMAN SACHS CREDIT PARTNERS, L.P., as joint book
runner (“Goldman Sachs”, and together with DBSI and Citigroup in their
respective capacities as joint lead arrangers and joint book runners, the
“Arrangers”). Unless otherwise indicated, all capitalized terms used herein and
not otherwise defined shall have the respective meanings provided such terms in
the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Co-Borrower, the Lenders from time to time
party thereto, and the Agents are parties to a Credit Agreement, dated as of
October 7, 2004 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”); and

WHEREAS, the parties hereto wish to enter into certain agreements and amendments
regarding the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I.             Amendments to the Credit Agreement

1.             The definition of “Financial Performance Covenants” appearing in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:

“Financial Performance Covenants” shall mean the covenant of Holdings and the
Borrower set forth in Section 6.12.

2.             The definition of “Incremental Commitment Request Requirements”
appearing in Section 1.01 of the Credit Agreement is hereby amended by restating
clause (y) thereof in its entirety as follows:

“(y) the Senior Secured Net Leverage Ratio on the last day of the Test Period
most recently ended prior to the date of the request for Incremental Revolving
Credit Commitments or Incremental B Term Loan Commitments, as the case may be,
shall not exceed 4.50:1.00, with such calculation to be made on a Pro Forma
Basis, as if the relevant Loans to be made pursuant to such Incremental
Revolving Credit Commitments or to such Incremental B Term Loan Commitments (in
each case, assuming the full utilization thereof) had been incurred, and the
proposed Permitted Business Acquisition (if any) to be financed with the
proceeds of such Loans (as well as other Permitted Business Acquisitions
theretofore consummated after the first day of such Test Period) had occurred,
on the first day of such Test Period or (ii) the Senior Secured Net Leverage
Ratio calculated in the manner described above shall be less than the Senior
Secured Net Leverage Ratio calculated as provided above but prior to giving
effect to the incurrence of such Loans and the consummation of the Permitted
Business Acquisition (if any) to be financed with the proceeds of such Loans as
described above in this clause (z).”

3.             The definition of “Interest Coverage Ratio” appearing in Section
1.01 of the Credit Agreement is hereby amended in its entirety to read as
follows:

 

Page 1 of 14



Exhibit 10.25

 

“Interest Coverage Ratio” shall mean, for any Test Period, the ratio of (a)
EBITDA of the Borrower and its Subsidiaries for such Test Period to (b) Cash
Interest Expense for such Test Period.

4.             The definition of “Permitted Business Acquisition” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“Sections 6.11 and 6.12” appearing in clause (d)(i) thereof and inserting the
text “Section 6.12” in lieu thereof.

5.             The definition of “Permitted Business Acquisition Amount”
appearing in Section 1.01 of the Credit Agreement is hereby amended by deleting
the parenthetical statement appearing therein in its entirety and inserting the
following new parenthetical statement in lieu thereof:

“(as established pursuant to a certificate of a Financial Officer of the
Borrower showing the Net Leverage Ratio for the most recently ended Test Period
for which financial statements were delivered (or required to be delivered)
pursuant to Section 5.04(a) or (b), as the case may be)”.

6.             The definition of “Pro Forma Basis” appearing in Section 1.01 of
the Credit Agreement is hereby amended by deleting the second parenthetical
statement appearing in clause (ii) of such definition in its entirety and
inserting the following new parenthetical statement in lieu thereof:

“(or, in the case of determinations made pursuant to the definition of Permitted
Business Acquisition or Section 6.01(y) contained herein, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition is consummated or the respective
Subordinated Indebtedness is assumed or incurred in accordance with Section
6.01(y), as the case may be)”.

 

7.             Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new definitions in the appropriate alphabetical order:

“Final Third Amendment Effective Date” shall have the meaning provided in the
Third Amendment”.

“Preliminary Third Amendment Effective Date” shall have the meaning provided in
the Third Amendment Effective Date.

“Senior Secured Net Indebtedness” shall mean, at any time, all outstanding
Indebtedness of the Borrower and its Subsidiaries at such time that is secured
by a Lien on any property owned by the Borrower or any of its Subsidiaries,
minus (i) unrestricted cash and cash equivalents (determined in accordance with
GAAP) of the Borrower and its Subsidiaries at such time; provided that in
determining the aggregate amount of cash and cash equivalents as provided above,
such determination shall be made without giving effect to any cash or cash
equivalents constituting (in whole or in part) Designated Capital Contributions
or proceeds thereof, (ii) all outstanding Subordinated Indebtedness at such time
and (iii) all Indebtedness outstanding at such time that is secured only by a
Lien (or Liens) that is (or are) subordinated to the Liens securing the
Obligations and the Obligations (as defined in the Guarantee Agreements)
pursuant to effective subordination provisions that are satisfactory to the
Administration Agent.

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a)
Senior Secured Indebtedness on such date to EBITDA for four consecutive fiscal
quarters of the Borrower most recently ended as of such date.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower and its
Subsidiaries that is by its terms expressly subordinated in right of payment to
the Obligations of Borrower or such Subsidiary, as applicable, provided that (a)
such Indebtedness shall be subject to subordination provisions that are
reasonably satisfactory to and approved by the Administrative Agent and (b) such
Indebtedness shall not have any principal payments or prepayments (other than
pursuant to customary asset sale and change of control offers to purchase) or
mature while any Loans are outstanding.

“Third Amendment” shall mean the Third Amendment to the Credit Agreement, dated
as of March 30, 2007, among Holdings, the Borrower, the Co-Borrower, the Loan
Parties, certain Lenders and the Administrative Agent.”

 

Page 2 of 14



Exhibit 10.25

 

8.             Section 2.05(f) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“(f) All prepayments (and/or conversions) of principal of B Term Loans (whether
voluntary or mandatory) made in connection with a Repricing Transaction after
the Final Third Amendment Effective Date and on or prior to the first
anniversary of the Final Third Amendment Effective Date will be subject to
payment to the Administrative Agent, for the ratable account of each Lender with
outstanding B Term Loans, of a fee in an amount equal to 1.0% of the aggregate
principal amount of the B Term Loans so prepaid and/or converted. Such
prepayment fees shall be due and payable upon the date of any such prepayment or
conversion of B Term Loans in connection with a Repricing Transaction.”.

9.             Section 2.11(a) of the Credit Agreement is hereby amended by
deleting the table contained therein and inserting the following table in lieu
thereof:

 


Date

B Term Loan
Amount

June 30, 2007

$4,687,500

September 30, 2007

$4,687,500

December 31, 2007

$4,687,500

March 31, 2008

$4,687,500

June 30, 2008

$4,687,500

September 30, 2008

$4,687,500

December 31, 2008

$4,687,500

March 31, 2009

$4,687,500

June 30, 2009

$4,687,500

September 30, 2009

$4,687,500

December 31, 2009

$4,687,500

March 31, 2010

$4,687,500

June 30, 2010

$4,687,500

September 30, 2010

$4,687,500

December 31, 2010

$4,687,500

March 31, 2011

$4,687,500

June 30, 2011

$4,687,500

September 30, 2011

$4,687,500

B Term Loan Maturity Date

$1,790,625,000

 

10.           Section 2.11(a) of the Credit Agreement is hereby further amended
by deleting the penultimate sentence thereof in its entirety. Any changes to the
above schedule pursuant to the last sentence of Section 2.11(a) of the Credit
Agreement and Section 2.11(c) of the Credit Agreement shall only occur as a
result of incurrences or prepayments of B Term Loans after the Final Third
Amendment Effective Date (as defined below).

11.           The Lenders hereby waive the mandatory prepayment required
pursuant to Section 2.12(d) with respect to the Excess Cash Flow Period ending
closest to December 31, 2006.

12.           Section 2.12(e) of the Credit Agreement is hereby amended by
deleting the second proviso contained therein in its entirety.

13.           Section 2.22(a) of the Credit Agreement is hereby amended by
restating clause (iv) thereof in its entirety as follows:

“(iv) the aggregate amount of all Incremental Revolving Credit Commitments
provided pursuant to this Section 2.22 after the Final Third Amendment Effective
Date, when combined with the aggregate amount of all Incremental B Term Loan
Commitments provided pursuant to Section 2.23 after the Final Third Amendment
Effective Date, shall not exceed $300,000,000”.

14.           Section 2.23(a) of the Credit Agreement is hereby amended by
restating clause (iv) thereof in its entirety as follows:

 

Page 3 of 14



Exhibit 10.25

 

“(iv) the aggregate amount of all Incremental B Term Loan Commitments provided
pursuant to this Section 2.23 from and after the Final Third Amendment Effective
Date, when combined with the aggregate amount of all Incremental Revolving
Credit Commitments provided pursuant to Section 2.22 from and after the Final
Third Amendment Effective Date, shall not exceed $300,000,000”.

15.           Section 3.13 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of the first sentence of such
Section:

“, provided that the proceeds of the New Term Loans and the Additional New Term
Loans (each as defined in the Third Amendment) shall be used only for the
purposes specified in the Third Amendment”.

16.           Section 5.04(c) of the Credit Agreement is hereby amended by
deleting the text “covenants contained in Sections 6.10, 6.11 and 6.12” and
inserting the text “covenant contained in Section 6.10 and 6.12 “ in lieu
thereof.

17.           Section 5.08 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such Section:

“, provided that the proceeds of the New Term Loans and the Additional New Term
Loans (each as defined in the Third Amendment) shall be used only for the
purposes specified in the Third Amendment”.

18.           Section 5.11 of the Credit Agreement is hereby amended by deleting
the text “$3,000,000” each place such text appears therein and inserting the
text “$5,000,000” in lieu thereof.

19.           Section 5.17 of the Credit Agreement is hereby amended to read in
its entirety as follows:

“Third Amendment Mortgage Amendments.     Within 60 days following the
Preliminary Third Amendment Effective Date (unless otherwise agreed by the
Collateral Agent), if and to the extent required by the Collateral Agent, the
Borrower shall have delivered to the Collateral Agent, or caused to be delivered
to the Collateral Agent, fully executed counterparts of amendments (the “Third
Amendment Mortgage Amendments”), in form and substance reasonably satisfactory
to the Administrative Agent, to each of the Mortgages covering the Mortgaged
Properties, together with evidence that counterparts of each of the Third
Amendment Mortgage Amendments have been delivered to the title company insuring
the Lien on the Mortgages for recording in all places to the extent necessary or
desirable, in the judgment of the Collateral Agent, effectively to maintain a
valid and enforceable perfected mortgage lien superior to and prior to the
rights of all third parties (except Liens under Section 6.02) and subject to no
other Liens except as are permitted by Section 6.02 on the Mortgaged Properties
in favor of the Collateral Agent for the benefit of the Secured Parties securing
all of the Obligations.”

20.           Section 6.01(k) of the Credit Agreement is hereby amended by
deleting the text “$60,000,000” and inserting the text “$75,000,000” in lieu
thereof.

21.           Section 6.01(p) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“(p) (x) Indebtedness of the Borrower and the Guarantors under the Senior Notes
and the other Senior Note Documents, and any Permitted Refinancing Indebtedness
in respect thereof (or in respect of Permitted Refinancing Indebtedness
previously incurred pursuant to this sub-clause (x)), in an aggregate principal
amount not to exceed $250,000,000, and (y) Indebtedness of the Borrower and the
Guarantors under the Senior Subordinated Notes and the other Senior Subordinated
Notes Documents, and any Permitted Refinancing Indebtedness in respect thereof
(or in respect of Permitted Refinancing Indebtedness previously incurred
pursuant to this sub-clause (y)), in an aggregate principal amount not to exceed
$375,000,000.”

22.           Section 6.01 of the Credit Agreement is hereby further amended by
(i) deleting the text “and” appearing at the end of clause (w) thereof, (ii)
deleting the period appearing at the end thereof and inserting the text “; and”
in lieu thereof and (iii) inserting the following new clause (y) at the end
thereof:

“(y) Subordinated Indebtedness (which may be guaranteed on a subordinated basis
by the Subsidiary Guarantors); provided that both immediately prior and after
giving effect to the incurrence (or assumption) thereof (i) no Default or Event
of Default shall exist or result therefrom and (ii) the Interest

 

Page 4 of 14



Exhibit 10.25

 

Coverage Ratio for the most recently ended Test Period (calculated after giving
effect to the assumption or incurrence of such Subordinated Indebtedness on a
Pro Forma Basis) shall be greater than 2.00:1.00”.

23.           Section 6.02(r) of the Credit Agreement is hereby amended by
deleting the text “$40,000,000” and inserting the text “$50,000,000” in lieu
thereof.

24.           Section 6.02(y) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“[Intentionally Omitted.]”.

25.           Section 6.03 of the Credit Agreement is hereby amended by deleting
the text “$60,000,000” appearing therein and inserting the text “$75,000,000” in
lieu thereof.

26.           Section 6.04(k) of the Credit Agreement is hereby amended by
deleting the text “$125,000,000” appearing therein and inserting the text
“$150,000,000” in lieu thereof.

27.           Section 6.09(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“(b)(i) Make (or give any notice in respect thereof that cannot be revoked at
the option of the Borrower) any voluntary or optional payment or prepayment on
or redemption or acquisition for value of (including, without limitation, by way
of depositing with the trustee with respect thereto money or securities before
the date due for the purpose of paying when due), or any prepayment or
redemption as a result of any asset sale, change of control, receipt of Net
Proceeds, generation of excess cash flow, or any similar event of, any Senior
Notes or any refinancing or successive refinancing thereof or the Senior
Subordinated Notes or any refinancing or successive refinancing thereof, except,
in each case, with the proceeds of any Permitted Refinancing Indebtedness
incurred pursuant to the relevant sub-clause of Section 6.01(p), or (ii) amend
or modify, or permit the amendment of modification of, any Senior Notes (or any
refinancing or successive refinancing thereof) or the Senior Subordinated Notes
(or any refinancing or successive refinancing thereof), or any agreement
(including, without limitation any Senior Note Document or Senior Subordinated
Notes Document) relating thereto, other than amendments or modifications which
do not in any way adversely affect, in any material respect, the interest of the
Lenders and which do not affect the subordination provisions thereof, if any.”

28.           Section 6.11 of the Credit Agreement is hereby amended by deleting
said section in the entirety and inserting the following in lieu thereof:

“Section 6.11. [Intentionally omitted.].”

 

29.           SECTION 6.12 of the Credit Agreement is hereby amended to read in
its entirety as follows:

“Section 6.12. Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio to exceed 5.50:1.00 on the last day of any fiscal quarter.”.

30.           Schedule A to the Credit Agreement is hereby amended (effective
only for periods from and after the Final Third Amendment Effective Date (as
defined below)) by deleting the table appearing in said schedule in its entirety
and inserting the following table in lieu thereof:

 

Category Period


LIBOR Margin for Revolving Loans

LIBOR Margin for B Term Loans

ABR Margin for Revolving Loans

ABR Margin for
B Term Loans

Category A Period

2.75%

2.50%

1.75%

1.50%

Category B Period

2.75%

2.25%

1.75%

1.25%

Category C Period

2.50%

2.00%

1.50%

1.00%

 

 

Page 5 of 14



Exhibit 10.25

 

31.           Schedule A to the Credit Agreement is hereby further amended by
restating the definition of “Category A Period” appearing therein in its
entirety as follows:

“Category A Period” shall exist at any time when the Borrower’s corporate credit
rating issued by Moody’s Investors Service, Inc. is B3 or lower.

32.           Schedule A to the Credit Agreement is hereby further amended by
restating the definition of “Category B Period” appearing therein in its
entirety as follows:

“Category B Period” shall exist at any time no other Category Period is then in
effect.

33.           Schedule A to the Credit Agreement is further amended by inserting
the following definition of “Category C Period” immediately following the
definition of “Category B Period” as follows:

“Category C Period” shall exist at any time if (i) Holdings has received cash
proceeds from the sale after the Final Third Amendment Effective Date of its
Equity Interests pursuant to a public offering of common stock, (ii) the Net
Leverage Ratio is less than or equal to 4.75 to 1.00 as at the last day of the
most recent fiscal quarter for which financial statements have been, or were
required to be, delivered pursuant to Section 5.04(a) or (b), as applicable and
(iii) on or prior to the day that Holdings has received such cash proceeds, the
Borrower shall have received a corporate family rating from Moody’s Investors
Service, Inc. of at least B1, and such rating shall be in effect on the day that
Holdings has received such cash proceeds.

 

II.             New Term Loans

1.             The New Term Lenders (as defined below) hereby agree to provide a
new Tranche of term loans under the Credit Agreement as contemplated in Section
9.08(c)(ii)(a) thereof (such term loans, the “New Term Loans”). The proceeds of
the New Term Loans shall be applied on the Preliminary Third Amendment Effective
Date (as defined below) to refinance all outstanding B Term Loans.

On the Preliminary Third Amendment Effective Date, all outstanding B Term Loans
shall be refinanced, as described below, with New Term Loans having the
following terms: (i) the borrower of the New Term Loans shall be the Borrower,
(ii) the aggregate principal amount of the New Term Loans on the Preliminary
Third Amendment Effective Date shall equal the aggregate principal amount of all
outstanding B Term Loans outstanding on the Preliminary Third Amendment
Effective Date prior to giving effect to this Third Amendment, (iii) after
giving effect to this Third Amendment, all terms applicable to the New Term
Loans (including, without limitation, maturity) shall be the same as those that
theretofore applied to the B Term Loans; provided that the interest rate margins
applicable to the New Term Loans shall be as provided in Part I.30 of this Third
Amendment and (iv) after the refinancing contemplated by this Part II.2. has
occurred (and at all times after the Third Amendment Effective Date), the New
Term Loans made hereunder shall thereafter for all purposes of the Credit
Agreement be referred to as (and constitute) “B Term Loans”, with all provisions
of the Credit Agreement and related Loan Documents applicable to B Term Loans
(and to Loans) to fully apply to said New Term Loans (which shall thereafter be
called (and constitute) “B Term Loans” and shall constitute “Loans” under the
Credit Agreement and for purposes of the Loan Documents); provided that,
notwithstanding the foregoing provisions of this clause (iii), the New Term
Loans made hereunder shall not constitute “B Term Loans” with respect to
provisions of the Credit Agreement that were applicable only on the Closing
Date, including, Section 2.01(a), Section 2.03 and Section 2.04(e) (to the
extent relating to the Closing Date or assignments effected before the Third
Amendment Effective Date) of the Credit Agreement.

3.             The Administrative Agent has prepared a schedule (the “New Term
Loan Commitment Schedule”) which sets forth the allocated commitments received
by it (“New Term Loan Commitments”) from various Lenders (including Persons to
become Lenders on the Preliminary Third Amendment Effective Date) (each, a “New
Term Loan Lender”) to make New Term Loans on the Preliminary Third Amendment
Effective Date in accordance with the relevant provisions of this Third
Amendment. The Administrative Agent has notified each New Term Loan Lender of
its allocated New Term Loan Commitment, and each of the New Term Loan Lenders is
listed as a signatory to this Third Amendment. Prior to the Preliminary Third
Amendment Effective Date, the Administrative Agent has furnished to the Borrower
a copy of the New Term Loan Commitment Schedule. On the Preliminary Third
Amendment Effective Date, all then outstanding B Term Loans shall be refinanced
in full as follows (and as described in following Part II.4.):

 

Page 6 of 14



Exhibit 10.25

 

(i)            the aggregate principal amount of B Term Loans of each Lender
holding outstanding B Term Loans and which does not have a New Term Loan
Commitment shall be repaid in full in cash; and

(ii)           the aggregate principal amount of B Term Loans of each Lender
holding outstanding B Term Loans and which has a New Term Loan Commitment shall
automatically be converted into New Term Loans; provided that (x) if the New
Term Loan Commitment of such Lender exceeds the then outstanding principal
amount of its B Term Loans, such Lender shall fund additional New Term Loans in
an amount equal to such difference as set forth in Part II.4. below and (y) if
the New Term Loan Commitment of such Lender is less than the aggregate principal
amount of such Lender’s then outstanding B Term Loans, the principal amount of
its then outstanding B Term Loans shall be repaid to such Lender in cash in an
amount equal to such difference.

4.             On the Preliminary Third Amendment Effective Date, each Lender
with a New Term Loan Commitment hereby agrees to fund its New Term Loans to the
Borrower in an aggregate principal amount equal to such Lender’s New Term Loan
Commitment as follows:

(i)            each New Term Loan Lender which has then outstanding B Term
Loans, shall fund its New Term Loans by converting its then outstanding
principal of B Term Loans (up to the amount of its New Term Loan Commitment)
into New Term Loans as (and to the extent) provided in Part II.3.(ii) above;

(ii)           each New Term Loan Lender which has then outstanding B Term Loans
and which has a New Term Loan Commitment which exceeds the aggregate amount of
its then outstanding B Term Loans shall also fund an amount equal to such excess
to the Borrower; and

(iii)          each New Term Loan Lender which has no then outstanding B Term
Loans shall fund the full amount of its New Term Loan Commitment to the
Borrower.

5.             The Borrower shall give the Administrative Agent, for
distribution to the New Term Loan Lenders and the Lenders of then outstanding B
Term Loans, written notice of the funding of the New Term Loans at least one
Business Day prior to the Preliminary Third Amendment Effective Date, which
notice shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be deemed to be both a notice of borrowing and,
subject to Part II.8. below, of prepayment for purposes of Section 2.12(a) of
the Credit Agreement. All Interest Periods applicable to B Term Loans shall
continue in effect (for the same amount of principal of New Term Loans) after
the Third Amendment Effective Date and shall apply to the New Term Loans made on
the Third Amendment Effective Date (until such Interest Periods expire, at which
time subsequent Interest Periods shall be determined in accordance with the
provisions of Section 2.10 of the Credit Agreement). The New Term Loans of the
various New Term Loan Lenders shall be allocated ratably to such Interest
Periods (based upon the relative principal amounts subject thereto immediately
prior to the Preliminary Third Amendment Effective Date), with the effect being
that B Term Loans which are converted hereunder shall continue to be subject to
the same Interest Periods and any amounts funded in cash on the Third Amendment
Effective Date shall be ratably allocated to the various Interest Periods as
described above. To the extent any New Term Loan Lender which is funding New
Term Loans in cash suffers any loss as a result of funding its New Term Loans
during an Interest Period rather than on the first day thereof (after taking
such steps as may be reasonably available to it to mitigate or avoid such loss),
it shall provide prompt notice thereof to the Borrower through the
Administrative Agent (certifying that it has suffered such a loss and the amount
thereof, describing in reasonable detail the nature of such loss and the reasons
therefor, and setting forth a reasonably detailed explanation of the calculation
thereof) and the Borrower shall promptly following receipt of such request
reimburse it for such loss so sustained.

6.            Each New Term Loan Lender shall be required to execute and deliver
a counterpart of this Third Amendment on or prior to the Preliminary Third
Amendment Effective Date, and any such Person which was not already a Lender
under the Credit Agreement hereby agrees that it shall be party to the Credit
Agreement (as amended from time to time) as a Lender as fully as if it were a
Lender originally party thereto, and agrees to furnish to the Administrative
Agent from time to time following any request therefor all documentation
required of Lenders party to the Credit Agreement on the Closing Date, as fully
as if it were a party thereto on the Closing Date.

7.             The Borrower hereby agrees that, upon request to the
Administrative Agent by any New Term Loan Lender made on or prior to the Third
Amendment Effective Date, in order to evidence such New Term Loan Lender’s New
Term Loans hereunder, the Borrower will execute and deliver to such New Term
Loan Lender a Note, with appropriate insertions therein as to payee, date and
principal amount, payable to the order of such New Term Loan Lender and in a
principal amount equal to the unpaid principal amount of the New Term Loans made
by

 

Page 7 of 14



Exhibit 10.25

 

such New Term Loan Lender to the Borrower. Each such Note evidencing a New Term
Loan shall (x) be dated the Preliminary Third Amendment Effective Date, (y) be
payable as provided in Section 2.04 of the Credit Agreement and (z) provide for
the payment of interest in accordance with Section 2.06 of the Credit Agreement.
If any New Term Loan Lender which was already a Lender of B Term Loans prior to
the Third Amendment Effective Date requests a replacement Note hereunder, such
Lender shall surrender the respective Note, if any, held by it. Any Notes so
surrendered shall be delivered to the Administrative Agent and returned by it to
the Borrower marked “cancelled.” If a New Term Loan Lender was already a Lender
of B Term Loans prior to the Preliminary Third Amendment Effective Date, and is
a holder of a Note issued prior to the Preliminary Third Amendment Effective
Date evidencing same, such Note shall continue to evidence its outstanding New
Term Loans following the Third Amendment Effective Date unless replaced in
accordance with the foregoing provisions, as and to the extent otherwise
contemplated by the Credit Agreement (although if the respective New Term Loan
Lender is making New Term Loans in excess of the aggregate principal amount of
such Note, it shall be entitled to receive a replacement Note in accordance with
the preceding provisions).

8.             On the Third Amendment Effective Date, the Borrower shall pay (a)
in cash all interest accrued on the B Term Loans through the Preliminary Third
Amendment Effective Date and (b) to each B Term Lender that is not a New Term
Loan Lender, and to each New Term Loan Lender to the extent such Lender is
repaid cash pursuant to clause (y) in the proviso to Part II.3.(ii) above, any
breakage loss or expenses due under Section 2.15 of the Credit Agreement (it
being understood that existing Interest Periods of the B Term Loans held by New
Term Loan Lenders prior to the Preliminary Third Amendment Effective Date shall
continue on and after the Third Amendment Effective Date and shall accrue
interest in accordance with Section 2.06 of the Credit Agreement on and after
the Preliminary Third Amendment Effective Date).

9.             The Borrower hereby further acknowledges and agrees that all
indemnifications provided in the Credit Agreement and Loan Documents which are
applicable to Lenders shall continue to apply to the Lenders of B Term Loans
which are refinanced pursuant to this Third Amendment.

 

III.             Additional New Term Loans

 

1.             The Required Lenders (determined after giving effect to the
Preliminary Third Amendment Effective Date) hereby consent and agree to allow
additional extensions of credit (the “Additional New Term Loans”) under the
Credit Agreement as contemplated in Section 9.08(c)(i) thereof which shall be
provided by the Additional New Term Loan Lenders (as defined below) and shall be
drawn on the Final Third Amendment Effective Date (as defined below). The
proceeds of the Additional New Term Loans shall be applied on the Third
Amendment Effective Date to (i) repay approximately $50,000,000 of outstanding
Revolving Loans, (ii) refinance all outstanding Second Lien Loans and (iii) pay
fees and expenses in connection with this Third Amendment.

2.             The Additional New Term Loans having the following terms: (i) the
borrower of the Additional New Term Loans shall be the Borrower, (ii) the
aggregate principal amount of the Additional New Term Loans shall not exceed
$306,000,000, (iii) all terms applicable to the Additional New Term Loans as
amended hereby (including, without limitation, maturity) shall be the same as
those that theretofore applied to the New Term Loans; provided that the
Additional New Term Loans, together with the New Term Loans (all of which shall,
after giving effect to the Final Third Amendment Effective Date, constitute “B
Term Loans” under the Credit Agreement as described below), shall amortize as
set forth on the table appearing in Part I.9 of this Third Amendment and (iv) at
all times after the Final Third Amendment Effective Date, the Additional New
Term Loans made hereunder shall, together with all New Term Loans, thereafter
for all purposes of the Credit Agreement be referred to as (and constitute) “B
Term Loans”, with all provisions of the Credit Agreement and related Loan
Documents applicable to B Term Loans (and to Loans) to fully apply to said
Additional New Term Loans (which shall thereafter be called (and constitute) “B
Term Loans” and shall constitute “Loans” under the Credit Agreement and for
purposes of the Loan Documents); provided that, notwithstanding the foregoing
provisions of this clause (iv), the Additional New Term Loans made hereunder
shall not constitute “B Term Loans” with respect to provisions of the Credit
Agreement that were applicable only on the Closing Date or the Preliminary Third
Amendment Effective Date, including, Section 2.01(a), Section 2.03 and Section
2.04(e) (to the extent relating to the Closing Date or assignments effected
before the Final Third Amendment Effective Date) of the Credit Agreement.

3.             The Administrative Agent has prepared a schedule (the “Additional
New Term Loan Commitment Schedule”) which sets forth the allocated commitments
received by it (“Additional New Term Loan

 

Page 8 of 14



Exhibit 10.25

 

Commitments”) from various Lenders (including Persons to become Lenders on the
Third Amendment Effective Date) (each, an “Additional New Term Loan Lender”) to
make Additional New Term Loans on the Final Third Amendment Effective Date in
accordance with the relevant provisions of this Third Amendment. The
Administrative Agent has notified each Additional New Term Loan Lender of its
allocated Additional New Term Loan Commitment, and each of the Additional New
Term Loan Lenders is listed as a signatory to this Third Amendment. Prior to the
Final Third Amendment Effective Date, the Administrative Agent has furnished to
the Borrower a copy of the Additional New Term Loan Commitment Schedule.

4.             On the Final Third Amendment Effective Date, each Lender with an
Additional New Term Loan Commitment hereby agrees to fund its Additional Term
Loans to the Borrower in an aggregate principal amount equal to such Lender’s
Additional New Term Loan Commitment.

5.             The Required Lenders (determined after giving effect to the
Preliminary Third Amendment Effective Date) and each Additional New Term Loan
Lender hereby agree that any written notice of the borrowing of the Additional
New Term Loans required pursuant to the provisions of the Credit Agreement is
deemed satisfied by virtue of the occurrence of the Final Third Amendment
Effective Date. All Interest Periods applicable to New Term Loans shall continue
in effect (for the same amount of principal of New Term Loans plus additional
amounts attributable to the Additional New Term Loans allocated thereto under
the next sentence) after the Final Third Amendment Effective Date and shall
apply to the New Term Loans made on the Preliminary Third Amendment Effective
Date (until such Interest Periods expire, at which time subsequent Interest
Periods shall be determined in accordance with the provisions of Section 2.10 of
the Credit Agreement). Each Borrowing of New Term Loans outstanding immediately
prior to the Final Third Amendment Effective Date will, on the Third Amendment
Effective Date, be increased ratably (based on the relative principal amounts of
each such Borrowing) by the amount by which the aggregate principal amount of
Additional New Term Loans, and the Additional New Term Loans of the various
Additional New Term Loan Lenders shall be allocated ratably to such Interest
Periods (based upon the relative principal amounts subject thereto immediately
prior to the Final Third Amendment Effective Date), with the effect being that
New Term Loans funded as described in Part II of this Third Amendment shall
continue to be subject to the same Interest Periods and all Additional New Term
Loans shall be ratably allocated to the various Interest Periods as described
above. To the extent any Additional New Term Loan Lender suffers any loss as a
result of funding its Additional New Term Loans during an Interest Period rather
than on the first day thereof (after taking such steps as may be reasonably
available to it to mitigate or avoid such loss), it shall provide prompt notice
thereof to the Borrower through the Administrative Agent (certifying that it has
suffered such a loss and the amount thereof, describing in reasonable detail the
nature of such loss and the reasons therefor, and setting forth a reasonably
detailed explanation of the calculation thereof) and the Borrower shall promptly
following receipt of such request reimburse it for such loss so sustained.

6.            Each Additional New Term Loan Lender shall be required to execute
and deliver a counterpart of this Third Amendment on or prior to the Final Third
Amendment Effective Date, and any such Person which was not already a Lender
under the Credit Agreement hereby agrees that it shall be party to the Credit
Agreement (as amended from time to time) as a Lender as fully as if it were a
Lender originally party thereto, and agrees to furnish to the Administrative
Agent from time to time following any request therefor all documentation
required of Lenders party to the Credit Agreement on the Closing Date, as fully
as if it were a party thereto on the Closing Date.

7.             The Borrower hereby agrees that, upon request to the
Administrative Agent by any Additional New Term Loan Lender made on or prior to
the Final Third Amendment Effective Date, in order to evidence such Additional
New Term Loan Lender’s Additional New Term Loans hereunder, the Borrower will
execute and deliver to such Additional New Term Loan Lender a Note, with
appropriate insertions therein as to payee, date and principal amount, payable
to the order of such Additional New Term Loan Lender and in a principal amount
equal to the unpaid principal amount of the Additional New Term Loans made by
such Additional New Term Loan Lender to the Borrower. Each such Note evidencing
a Additional New Term Loan shall (x) be dated the Final Third Amendment
Effective Date, (y) be payable as provided in Section 2.04 of the Credit
Agreement and (z) provide for the payment of interest in accordance with Section
2.06 of the Credit Agreement. If any Additional New Term Loan Lender which was
already a Lender of New Term Loans requests a replacement Note hereunder, such
Lender shall surrender the respective Note, if any, held by it. Any Notes so
surrendered shall be delivered to the Administrative Agent and returned by it to
the Borrower marked “cancelled”.

 

IV.             Miscellaneous Provisions

 

Page 9 of 14



Exhibit 10.25

 

1.             In order to induce the Lenders to enter into this Third
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Preliminary Third Amendment Effective Date or
the Final Amendment Effective Date after giving effect to this Third Amendment
and the applicable transactions permitted (or required) hereunder as described
in preceding Part I, and (ii) all of the representations and warranties
contained in the Credit Agreement or the other Loan Documents are true and
correct in all material respects on both the Third Amendment Effective Date and
the Final Amendment Effective Date after giving effect to this Third Amendment,
with the same effect as though such representations and warranties had been made
on and as of the Third Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

2.             This Third Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.

3.             This Third Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

4.             THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

5.             (a) Part I.30 and Part II of this Third Amendment shall become
effective on the date (the “Preliminary Third Amendment Effective Date”) when
each of the following conditions shall have been satisfied:

(i)            the Administrative Agent, the Borrower, each other Loan Party and
each New Term Loan Lender shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile transmission or electronic mail) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention: Yanni Guo (facsimile
number 212-354-8113);

(ii)           the notice required pursuant to (x) Part II.5 of this Third
Amendment and Section 2.12(a) of the Second-Lien Credit Agreement shall have
been given and each such notice period shall have expired;

(iii)          the Borrower shall have paid in full all fees, costs and expenses
(including legal fees and expenses) then due and payable pursuant to the Credit
Agreement;

(iv)          there shall have been delivered to Administrative Agent copies of
resolutions of the board of directors of each Loan Party approving and
authorizing the execution, delivery and performance of this Third Amendment and
the Loan Documents as amended by this Third Amendment, certified as of the Third
Amendment Effective Date by the corporate secretary or an assistant secretary of
such Loan Party as being in full force and effect without modification or
amendment;

(v)            the Administrative Agent shall have received from Simpson Thacher
& Bartlett, special New York counsel to the Borrower, an opinion addressed to
each Agent, the Collateral Agent and each of the Lenders and dated the Third
Amendment Effective Date, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent; and

(vi)          the Administrative Agent shall have received an officer’s
certificate from a Responsible Officer of the Borrower accompanied by supporting
schedules reasonably satisfactory to the Administrative Agent evidencing
compliance with the Senior Note Indenture and the Senior Subordinated Note
Indenture; and

(b)           Part I (other than Section 30 thereof, which shall become
effective pursuant to the terms of preceding clause (a)) and Part III of this
Third Amendment shall become effective on the date (the “Final Third Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i)           the Third Amendment Effective Date shall have occurred; and

(ii)           the Required Lenders (determined after giving effect to the
Preliminary Third Amendment Effective Date and the funding of the New Term
Loans) shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile

 

Page 10 of 14



Exhibit 10.25

 

transmission or electronic mail) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention: Yanni Guo (facsimile number
212-354-8113).

6.            By executing and delivering a copy hereof, each Loan Party hereby
agrees that all Loans shall be fully guaranteed pursuant to the Guarantee
Agreements in accordance with the terms and provisions thereof and shall be
fully secured pursuant to the Security Documents.

7.             From and after the Preliminary Third Amendment Effective Date and
the Final Third Amendment Effective Date, all references in the Credit Agreement
and each of the other Loan Documents to the Credit Agreement shall be deemed to
be references to the Credit Agreement, as modified hereby.

 

* * *

 

Page 11 of 14



Exhibit 10.25

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

GRAHAM PACKAGING COMPANY, L.P.

 

By: GPC Opco LLC, its general partner

 

 

By:__________________________________

Name:

Title:

 

GRAHAM PACKAGING HOLDINGS COMPANY

 

By: BCP/Graham Holdings L.L.C., its general partner

 

 

By:__________________________________

Name:

Title:

 

GPC CAPITAL CORP. I

 

By:__________________________________

Name:

Title:

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

By:__________________________________

Name:

Title:

 

Page 12 of 14



Exhibit 10.25

 

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF MARCH 19,
2007, AMONG GRAHAM PACKAGING HOLDINGS COMPANY, GRAHAM PACKAGING COMPANY, L.P.,
GPC CAPITAL CORP. I, THE LENDERS PARTY THERETO FROM TIME TO TIME, CITIGROUP
GLOBAL MARKETS INC., AS SYNDICATION AGENT, GOLDMAN SACHS CREDIT PARTNERS, L.P.,
GENERAL ELECTRIC CAPITAL CORPORATION AND LEHMAN COMMERCIAL PAPER INC., AS
CO-DOCUMENTATION AGENTS, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT FOR THE LENDERS, LASALLE BANK
NATIONAL ASSOCIATION AND MANUFACTURERS AND TRADERS TRUST COMPANY, AS SENIOR
MANAGING AGENTS, DEUTSCHE BANK SECURITIES INC. AND CITIGROUP GLOBAL MARKETS
INC., AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS, AND GOLDMAN SACHS CREDIT
PARTNERS, L.P., AS JOINT BOOK RUNNER

 

 

NAME OF INSTITUTION:

 

__________________________________________

 

By:_______________________________________

 

Name:

 

Title:

 

Page 13 of 14



Exhibit 10.25

 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Third Amendment, hereby
consents to the entering into of the Third Amendment and agrees to the
provisions thereof (including, without limitation, Part III, Section 6 thereof).

 

GPC CAPITAL CORP. I

GRAHAM PACKAGING POLAND, L.P.

 

By: GPC Sub GP LLC, its general partner

GRAHAM RECYCLING COMPANY, L.P.

 

By: GPC Sub GP LLC, its general partner

GRAHAM PACKAGING FRANCE PARTNERS

 

By: Graham Packaging Company, L.P., its general partner

 

By: GPC Opco GP LLC, its general partner

GRAHAM PACKAGING LATIN AMERICA, LLC

GPC SUB GP LLC

GRAHAM PACKAGING WEST JORDAN, LLC

GRAHAM PACKAGING ACQUISITION CORP.

GRAHAM PACKAGING PLASTIC PRODUCTS INC.

GRAHAM PACKAGING PET TECHNOLOGIES INC.

GRAHAM PACKAGING LEASING USA INC.

GRAHAM PACKAGING CONTROLLERS USA, INC.

GRAHAM PACKAGING COMERC USA INC.

GRAHAM PACKAGING REGIOPLAST STS INC.

GRAHAM PACKAGING TECHNOLOGICAL SPECIALTIES INC.

GRAHAM PACKAGING INTERNATIONAL PLASTIC PRODUCTS INC.

on behalf of each of the above Subsidiary Guarantors

 

By:________________________________

 

Name:

Title:

 

Page 14 of 14

 

 